Exhibit 10.1

 

INVESTMENT TECHNOLOGY GROUP, INC.

STOCK UNIT GRANT AGREEMENT

 

THIS GRANT AGREEMENT, dated as of March 24, 2008 (the “Date of Grant”), is
entered into by and between Investment Technology Group, Inc. (the “Company”), a
Delaware corporation, and Robert C. Gasser, an employee of the Company (the
“Employee”).

 

WHEREAS, the Employee has been awarded the following Grant under the Investment
Technology Group, Inc. 2007 Omnibus Equity Compensation Plan (the “Plan”) in
satisfaction of the Company’s obligations under that certain employment
agreement entered into by and between the Company and the Employee dated
September 15, 2006 (the “Employment Agreement”).  Capitalized terms used herein
and not defined herein shall have the meanings set forth in the Plan.  In the
event of any conflict between this Grant Agreement and the Plan, the Plan shall
control.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for other good and valuable consideration, the parties hereto agree
as follows:

 


1.                                       GRANT OF STOCK UNITS.  SUBJECT TO THE
TERMS AND CONDITIONS SET FORTH IN THIS GRANT AGREEMENT AND THE PLAN, THE
EMPLOYEE IS HEREBY AWARDED 19,503 STOCK UNITS, REPRESENTING A NUMBER OF
HYPOTHETICAL SHARES OF COMPANY STOCK ON A ONE-FOR-ONE BASIS EQUAL TO $925,000,
BASED ON THE CLOSING PRICE OF A SHARE OF COMPANY STOCK ON THE DATE OF GRANT (THE
“STOCK UNIT GRANT”).


 


2.                                       GRANT SUBJECT TO PLAN PROVISIONS.  THIS
STOCK UNIT GRANT IS GRANTED PURSUANT TO THE PLAN, THE TERMS OF WHICH ARE
INCORPORATED HEREIN BY REFERENCE, AND IN ALL RESPECTS SHALL BE INTERPRETED IN
ACCORDANCE WITH THE PLAN.  THE PLAN AND THE PLAN PROSPECTUS ARE AVAILABLE AT
HTTP://ASSETLIB.ITGINC.COM/STELLENT/GROUPS/PUBLIC/DOCUMENTS/ITGINC/047794.PDF
AND
HTTP://ASSETLIB.ITGINC.COM/STELLENT/GROUPS/PUBLIC/DOCUMENTS/ITGINC/047867.PDF,
RESPECTIVELY; PROVIDED THAT PAPER COPIES OF THE PLAN AND THE PLAN PROSPECTUS ARE
AVAILABLE UPON REQUEST BY CONTACTING THE LEGAL DEPARTMENT OF THE COMPANY AT
ITG_LEGAL OR 212.444.6378.  THIS STOCK UNIT GRANT IS SUBJECT TO INTERPRETATIONS,
REGULATIONS AND DETERMINATIONS CONCERNING THE PLAN ESTABLISHED FROM TIME TO TIME
BY THE COMMITTEE IN ACCORDANCE WITH THE PROVISIONS OF THE PLAN, INCLUDING, BUT
NOT LIMITED TO, PROVISIONS PERTAINING TO (A) THE REGISTRATION, QUALIFICATION OR
LISTING OF THE SHARES ISSUED UNDER THE PLAN, (B) CHANGES IN CAPITALIZATION,
(C) REQUIREMENTS OF APPLICABLE LAW AND (D) ALL OTHER PLAN PROVISIONS.  THE
COMMITTEE HAS THE AUTHORITY TO INTERPRET AND CONSTRUE THIS GRANT AGREEMENT
PURSUANT TO THE TERMS OF THE PLAN, AND ITS DECISIONS ARE CONCLUSIVE AS TO ANY
QUESTIONS ARISING HEREUNDER.


 


3.                                       STOCK UNIT ACCOUNT.  THE COMPANY SHALL
ESTABLISH AND MAINTAIN A STOCK UNIT BOOKKEEPING ACCOUNT (THE “ACCOUNT”) ON ITS
RECORDS FOR THE EMPLOYEE AND SHALL RECORD IN THE ACCOUNT THE NUMBER OF STOCK
UNITS AWARDED TO THE EMPLOYEE.  NO SHARES OF COMPANY STOCK SHALL BE ISSUED TO
THE EMPLOYEE AT THE TIME THE STOCK UNIT GRANT IS MADE.


 


4.                                       VESTING AND DISTRIBUTION OF THE STOCK
UNIT GRANT.


 


(A)                                VESTING AND DISTRIBUTION OF STOCK UNIT
GRANT.  SUBJECT TO SECTIONS 4(B), 4(C), 4(D) AND 4(E) BELOW AND THE OTHER TERMS
AND CONDITIONS OF THIS GRANT

 

--------------------------------------------------------------------------------



 

Agreement and the Plan, this Stock Unit Grant shall vest and be distributed on
the dates set forth on Exhibit A; provided that the performance goal set forth
on Exhibit A has been achieved and the Employee has remained continuously
employed by the Employer from the Date of Grant through each applicable date set
forth on Exhibit A.


 


(B)                               TERMINATION PRIOR TO A CHANGE IN CONTROL. 
NOTWITHSTANDING SECTION 4(A) ABOVE AND SUBJECT TO SECTIONS 4(D) AND 4(E) BELOW,
IN THE EVENT THE EMPLOYEE INCURS A TERMINATION OF SERVICE FOR GOOD REASON (AS
DEFINED IN THE EMPLOYMENT AGREEMENT) OR NOT FOR CAUSE (AS DEFINED IN THE
EMPLOYMENT AGREEMENT) PRIOR TO A CHANGE IN CONTROL (AS DEFINED IN THE EMPLOYMENT
AGREEMENT) (FOR PURPOSES OF THIS AGREEMENT, “CHANGE IN CONTROL”), THIS STOCK
UNIT GRANT SHALL CONTINUE TO VEST AND BE DISTRIBUTED AS IF (I) THE PERFORMANCE
GOAL SET FORTH IN EXHIBIT A HAS BEEN ACHIEVED AND (II) THE EMPLOYEE REMAINED
EMPLOYED BY THE COMPANY THROUGH THE FIRST ANNIVERSARY OF THE DATE OF HIS
TERMINATION OF SERVICE; PROVIDED THAT THE EMPLOYEE EXECUTES (AND DOES NOT
REVOKE) A RELEASE (AS DEFINED IN THE EMPLOYMENT AGREEMENT).


 


(C)                                CHANGE IN CONTROL; DEATH OR DISABILITY. 
NOTWITHSTANDING SECTION 4(A) ABOVE, THIS STOCK UNIT GRANT SHALL BECOME
IMMEDIATELY VESTED (AS IF THE PERFORMANCE GOAL SET FORTH IN EXHIBIT A HAS BEEN
ACHIEVED) AND DISTRIBUTED IN FULL WITHIN THIRTY (30) DAYS FOLLOWING (I) A CHANGE
IN CONTROL, (II) THE EMPLOYEE’S TERMINATION OF SERVICE DUE TO THE EMPLOYEE’S
PERMANENT DISABILITY (AS DEFINED IN THE EMPLOYMENT AGREEMENT) OR (III) THE
EMPLOYEE’S DEATH.  NOTWITHSTANDING THE FOREGOING, DISTRIBUTION SHALL ONLY BE
MADE IN ACCORDANCE WITH (A) CLAUSE (I) OF THE PRECEDING SENTENCE IF THE
TRANSACTION CONSTITUTING A CHANGE IN CONTROL UNDER THIS AGREEMENT IS ALSO A
“CHANGE IN CONTROL EVENT” WITHIN THE MEANING OF SUCH TERM UNDER TREAS. REG.
SECTION 1.409A-3(I)(5) AND (B) CLAUSE (II) OF THE PRECEDING SENTENCE IF THE
EMPLOYEE’S PERMANENT DISABILITY WOULD CAUSE THE EMPLOYEE TO BE CONSIDERED
“DISABLED” WITHIN THE MEANING OF SUCH TERM UNDER TREAS. REG. SECTION
1.409A-3(I)(4).


 


(D)                               409A SIX-MONTH DELAY.  NOTWITHSTANDING ANY
PROVISION OF THIS GRANT AGREEMENT TO THE CONTRARY, IF, AT THE TIME OF THE
EMPLOYEE’S TERMINATION OF SERVICE, THE COMPANY HAS SECURITIES WHICH ARE PUBLICLY
TRADED ON AN ESTABLISHED SECURITIES MARKET AND THE EMPLOYEE IS A “SPECIFIED
EMPLOYEE” (AS DEFINED IN SECTION 409A OF THE CODE) AND IT IS NECESSARY TO
POSTPONE THE COMMENCEMENT OF ANY DISTRIBUTIONS OTHERWISE DISTRIBUTABLE PURSUANT
TO THIS GRANT AGREEMENT AS A RESULT OF SUCH TERMINATION OF EMPLOYMENT TO PREVENT
ANY ACCELERATED OR ADDITIONAL TAX UNDER SECTION 409A OF THE CODE, THEN THE
COMPANY WILL POSTPONE THE COMMENCEMENT OF THE DISTRIBUTIONS HEREUNDER (WITHOUT
ANY REDUCTION IN SUCH DISTRIBUTIONS ULTIMATELY MADE TO THE EMPLOYEE), UNTIL THE
FIRST BUSINESS DAY FOLLOWING THE DATE THAT IS SIX MONTHS FOLLOWING THE
EMPLOYEE’S “SEPARATION OF SERVICE” WITH THE COMPANY (WITHIN THE MEANING OF SUCH
TERM UNDER CODE SECTION 409A).  IF ANY DISTRIBUTIONS ARE POSTPONED DUE TO SUCH
REQUIREMENTS, SUCH DISTRIBUTIONS WILL BE MADE IN A LUMP SUM TO THE EMPLOYEE ON
THE FIRST BUSINESS DAY FOLLOWING THE DATE THAT IS SIX MONTHS FOLLOWING THE
EMPLOYEE’S “SEPARATION OF SERVICE” WITH THE COMPANY.  IF THE EMPLOYEE DIES
DURING THE POSTPONEMENT PERIOD PRIOR TO THE DISTRIBUTION OF THE POSTPONED
DISTRIBUTION AMOUNT, THE DISTRIBUTION OF THE POSTPONED DISTRIBUTION AMOUNT SHALL
BE MADE TO THE PERSONAL REPRESENTATIVE OF THE EMPLOYEE’S ESTATE WITHIN SIXTY
(60) DAYS AFTER THE DATE OF THE EMPLOYEE’S DEATH.


 


2

--------------------------------------------------------------------------------



 


(E)                                OTHER TERMINATION; FORFEITURE OF AWARD. 
EXCEPT AS OTHERWISE PROVIDED IN THIS SECTION 4, IN THE EVENT OF TERMINATION OF
SERVICE OF THE EMPLOYEE PRIOR TO THE DATE THE STOCK UNIT GRANT OTHERWISE BECOMES
VESTED, THE STOCK UNIT GRANT SHALL IMMEDIATELY BE FORFEITED BY THE EMPLOYEE AND
BECOME THE PROPERTY OF THE COMPANY.


 


(F)                                  “TERMINATION OF SERVICE” MEANS THE
EMPLOYEE’S “SEPARATION FROM SERVICE” (WITHIN THE MEANING OF SUCH TERM UNDER
SECTION 409A OF THE CODE AND THE REGULATIONS PROMULGATED THEREUNDER) WITH THE
COMPANY AND ITS SUBSIDIARIES.  AN EMPLOYEE EMPLOYED BY A SUBSIDIARY OF THE
COMPANY SHALL BE DEEMED TO INCUR A TERMINATION OF SERVICE IF THE SUBSIDIARY OF
THE COMPANY CEASES TO BE SUCH A SUBSIDIARY AND THE EMPLOYEE DOES NOT IMMEDIATELY
THEREAFTER BECOME AN EMPLOYEE OF THE COMPANY OR ANOTHER SUBSIDIARY OF THE
COMPANY.  TEMPORARY ABSENCES FROM EMPLOYMENT BECAUSE OF ILLNESS, VACATION OR
LEAVE OF ABSENCE AND TRANSFERS AMONG THE COMPANY AND ITS SUBSIDIARIES SHALL NOT
BE CONSIDERED A TERMINATION OF SERVICE.


 


(G)                               ADJUSTMENTS.  UNLESS OTHERWISE PROVIDED BY THE
COMMITTEE, ALL AMOUNTS RECEIVABLE IN CONNECTION WITH ANY ADJUSTMENTS TO THE
COMPANY STOCK UNDER SECTION 5(D) OF THE PLAN SHALL BE SUBJECT TO THE VESTING
SCHEDULE IN THIS SECTION 4.


 


5.                                       DISTRIBUTION OF SHARES.  THE COMPANY
SHALL DISTRIBUTE TO THE EMPLOYEE (OR THE EMPLOYEE’S HEIRS IN THE EVENT OF THE
EMPLOYEE’S DEATH) AT THE TIME OF VESTING OF THE STOCK UNIT GRANT IN ACCORDANCE
WITH SECTION 4 ABOVE (BUT NOT LATER THAN MARCH 15 OF THE CALENDAR YEAR FOLLOWING
THE CALENDAR YEAR IN WHICH THE STOCK UNITS VEST), A NUMBER OF SHARES OF COMPANY
STOCK EQUAL TO THE NUMBER OF STOCK UNITS THEN HELD BY THE EMPLOYEE THAT BECAME
VESTED AT SUCH TIME, SUBJECT TO REDUCTION FOR WITHHOLDING OF SHARES PURSUANT TO
SECTION 8 BELOW.


 


6.                                       RIGHTS AND RESTRICTIONS.  THE STOCK
UNIT GRANT SHALL NOT BE TRANSFERABLE, OTHER THAN BY WILL OR UNDER THE LAWS OF
DESCENT AND DISTRIBUTION (OR PURSUANT TO A BENEFICIARY DESIGNATION AUTHORIZED BY
THE COMMITTEE).  PRIOR TO VESTING OF THE STOCK UNIT GRANT AND DISTRIBUTION OF
THE SHARES OF COMPANY STOCK TO THE EMPLOYEE, THE EMPLOYEE SHALL NOT HAVE ANY
RIGHTS OR PRIVILEGES OF A STOCKHOLDER AS TO THE SHARES OF COMPANY STOCK SUBJECT
TO THE STOCK UNIT GRANT.  SPECIFICALLY, THE EMPLOYEE SHALL NOT HAVE THE RIGHT TO
RECEIVE DIVIDENDS OR THE RIGHT TO VOTE SUCH SHARES OF COMPANY STOCK, NOR SHALL
THE EMPLOYEE HAVE THE RIGHT TO SELL, ASSIGN, PLEDGE, HYPOTHECATE, ENCUMBER,
TRANSFER OR OTHERWISE DISPOSE OF, IN WHOLE OR IN PART, THE STOCK UNIT GRANT,
PRIOR TO VESTING OF THE STOCK UNIT GRANT AND DELIVERY OF THE SHARES OF COMPANY
STOCK.  THE EMPLOYEE SHALL NOT HAVE ANY INTEREST IN ANY FUND OR SPECIFIC ASSETS
OF THE EMPLOYER BY REASON OF THIS STOCK UNIT GRANT OR THE ACCOUNT ESTABLISHED
FOR THE EMPLOYEE.


 


7.                                       LIMITATIONS.  NOTHING HEREIN SHALL
LIMIT THE COMPANY’S RIGHT TO ISSUE COMPANY STOCK, OR STOCK UNITS OR OTHER RIGHTS
TO PURCHASE COMPANY STOCK SUBJECT TO VESTING, EXPIRATION AND OTHER TERMS AND
CONDITIONS DEEMED APPROPRIATE BY THE COMPANY AND ITS AFFILIATES.  NOTHING
EXPRESSED OR IMPLIED HEREIN IS INTENDED OR SHALL BE CONSTRUED TO CONFER UPON OR
GIVE TO ANY PERSON, OTHER THAN THE PARTIES HERETO, ANY RIGHT, REMEDY OR CLAIM
UNDER OR BY REASON OF THIS GRANT AGREEMENT OR OF ANY TERM, COVENANT OR CONDITION
HEREOF.

 

3

--------------------------------------------------------------------------------


 


8.                                       WITHHOLDING.  THE EMPLOYEE SHALL PAY TO
THE EMPLOYER OR MAKE ARRANGEMENTS SATISFACTORY TO THE COMMITTEE REGARDING
PAYMENT OF ANY FEDERAL, STATE OR LOCAL TAXES OF ANY KIND REQUIRED BY LAW TO BE
WITHHELD AT ANY TIME WITH RESPECT TO THE STOCK UNIT GRANT AND THE EMPLOYER
SHALL, TO THE EXTENT PERMITTED OR REQUIRED BY LAW, HAVE THE RIGHT TO DEDUCT FROM
ANY PAYMENT OF ANY KIND OTHERWISE DUE TO THE EMPLOYEE, FEDERAL, STATE AND LOCAL
TAXES OF ANY KIND REQUIRED BY LAW TO BE WITHHELD.  TO THE EXTENT PERMITTED BY
THE COMMITTEE, THE EMPLOYEE MAY ELECT TO HAVE THE EMPLOYER WITHHOLD COMPANY
STOCK TO PAY ANY APPLICABLE WITHHOLDING TAXES RESULTING FROM THE STOCK UNIT
GRANT, IN ACCORDANCE WITH ANY RULES OR REGULATIONS OF THE COMMITTEE THEN IN
EFFECT.


 


9.                                       EXPENSES OF ISSUANCE OF COMPANY STOCK. 
THE ISSUANCE OF STOCK CERTIFICATES HEREUNDER SHALL BE WITHOUT CHARGE TO THE
EMPLOYEE.  THE COMPANY SHALL PAY, AND INDEMNIFY THE EMPLOYEE FROM AND AGAINST
ANY ISSUANCE, STAMP OR DOCUMENTARY TAXES (OTHER THAN TRANSFER TAXES) OR CHARGES
IMPOSED BY ANY GOVERNMENTAL BODY, AGENCY OR OFFICIAL (OTHER THAN INCOME TAXES)
BY REASON OF THE ISSUANCE OF COMPANY STOCK.


 


10.                                 TERMS ARE BINDING. THE TERMS OF THIS GRANT
AGREEMENT SHALL BE BINDING UPON THE EXECUTORS, ADMINISTRATORS, HEIRS,
SUCCESSORS, TRANSFEREES AND ASSIGNEES OF THE EMPLOYEE AND THE COMPANY.


 


11.                                 COMPLIANCE WITH LAW.  THE TRANSFER OF
COMPANY STOCK HEREUNDER SHALL BE SUBJECT TO THE TERMS, CONDITIONS AND
RESTRICTIONS AS SET FORTH IN THE GOVERNING INSTRUMENTS OF THE COMPANY, COMPANY
POLICIES, APPLICABLE FEDERAL AND STATE SECURITIES LAWS OR ANY OTHER APPLICABLE
LAWS OR REGULATIONS, AND APPROVALS BY ANY GOVERNMENTAL OR REGULATORY AGENCY AS
MAY BE REQUIRED.  BY SIGNING THIS GRANT AGREEMENT, THE EMPLOYEE AGREES NOT TO
SELL ANY COMPANY STOCK AT A TIME WHEN APPLICABLE LAWS OR THE COMPANY POLICIES
PROHIBIT A SALE.


 


12.                                 REFERENCES.  REFERENCES HEREIN TO RIGHTS AND
OBLIGATIONS OF THE EMPLOYEE SHALL APPLY, WHERE APPROPRIATE, TO THE EMPLOYEE’S
LEGAL REPRESENTATIVE OR ESTATE WITHOUT REGARD TO WHETHER SPECIFIC REFERENCE TO
SUCH LEGAL REPRESENTATIVE OR ESTATE IS CONTAINED IN A PARTICULAR PROVISION OF
THIS GRANT AGREEMENT.


 


13.                                 NOTICES.  ANY NOTICE REQUIRED OR PERMITTED
TO BE GIVEN UNDER THIS GRANT AGREEMENT SHALL BE IN WRITING AND SHALL BE DEEMED
TO HAVE BEEN GIVEN WHEN DELIVERED PERSONALLY OR BY COURIER, OR SENT BY CERTIFIED
OR REGISTERED MAIL, POSTAGE PREPAID, RETURN RECEIPT REQUESTED, DULY ADDRESSED TO
THE PARTY CONCERNED AT THE ADDRESS INDICATED BELOW OR TO SUCH CHANGED ADDRESS AS
SUCH PARTY MAY SUBSEQUENTLY, BY SIMILAR PROCESS, GIVE NOTICE OF:


 

If to the Company:

 

Investment Technology Group, Inc.

380 Madison Avenue

New York, NY 10017

Attention: General Counsel

 

4

--------------------------------------------------------------------------------


 

If to the Employee:

 

At the Employee’s most recent address shown on the Employer’s corporate records,
or at any other address at which the Employee may specify in a notice delivered
to the Company in the manner set forth herein.

 


14.                                 NO RIGHT TO CONTINUED EMPLOYMENT.  THIS
STOCK UNIT GRANT SHALL NOT CONFER UPON THE EMPLOYEE ANY RIGHT TO CONTINUE IN THE
EMPLOY OF THE EMPLOYER NOR SHALL THIS STOCK UNIT GRANT INTERFERE WITH THE RIGHT
OF THE EMPLOYER TO TERMINATE THE EMPLOYEE’S EMPLOYMENT AT ANY TIME.


 


15.                                 APPLICATION OF SECTION 409A.  THIS AGREEMENT
IS INTENDED TO COMPLY WITH THE APPLICABLE REQUIREMENTS OF SECTION 409A OF THE
CODE AND THE REGULATIONS PROMULGATED THEREUNDER, AND SHALL BE ADMINISTERED IN
ACCORDANCE WITH SECTION 409A OF THE CODE.  NOTWITHSTANDING ANY PROVISION OF THIS
AGREEMENT TO THE CONTRARY, DISTRIBUTIONS MADE UNDER THIS AGREEMENT MAY ONLY BE
MADE IN A MANNER AND UPON AN EVENT PERMITTED BY SECTION 409A OF THE CODE AND ALL
DISTRIBUTIONS TO BE MADE UPON A TERMINATION OF EMPLOYMENT UNDER THIS AGREEMENT
MAY ONLY BE MADE UPON A “SEPARATION FROM SERVICE” (WITHIN THE MEANING OF SUCH
TERM UNDER SECTION 409A OF THE CODE).  TO THE EXTENT THAT ANY PROVISION OF THIS
AGREEMENT WOULD CAUSE A CONFLICT WITH THE REQUIREMENTS OF SECTION 409A OF THE
CODE, OR WOULD CAUSE THE ADMINISTRATION OF THIS AGREEMENT TO FAIL TO SATISFY THE
REQUIREMENTS OF SECTION 409A OF THE CODE, SUCH PROVISION SHALL BE DEEMED NULL
AND VOID TO THE EXTENT PERMITTED BY APPLICABLE LAW.  IN NO EVENT SHALL THE
EMPLOYEE, DIRECTLY OR INDIRECTLY, DESIGNATE THE CALENDAR YEAR OF DISTRIBUTION. 
THIS GRANT AGREEMENT MAY BE AMENDED WITHOUT THE CONSENT OF THE EMPLOYEE IN ANY
RESPECT DEEMED BY THE COMMITTEE TO BE NECESSARY IN ORDER TO PRESERVE COMPLIANCE
WITH SECTION 409A OF THE CODE.


 


16.                                 COSTS.  IN ANY ACTION AT LAW OR IN EQUITY TO
ENFORCE ANY OF THE PROVISIONS OR RIGHTS UNDER THIS GRANT AGREEMENT, INCLUDING
ANY ARBITRATION PROCEEDINGS TO ENFORCE SUCH PROVISIONS OR RIGHTS, THE
UNSUCCESSFUL PARTY TO SUCH LITIGATION OR ARBITRATION, AS DETERMINED BY THE COURT
IN A FINAL JUDGMENT OR DECREE, OR BY THE PANEL OF ARBITRATORS IN ITS AWARD,
SHALL PAY THE SUCCESSFUL PARTY OR PARTIES ALL COSTS, EXPENSES AND REASONABLE
ATTORNEYS’ FEES INCURRED BY THE SUCCESSFUL PARTY OR PARTIES (INCLUDING WITHOUT
LIMITATION COSTS, EXPENSES AND FEES ON ANY APPEALS), AND IF THE SUCCESSFUL PARTY
RECOVERS JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SUCH COSTS, EXPENSES AND
ATTORNEYS’ FEES SHALL BE INCLUDED AS PART OF THE JUDGMENT.


 


17.                                 FURTHER ASSURANCES.  THE EMPLOYEE AGREES TO
PERFORM ALL ACTS AND EXECUTE AND DELIVER ANY DOCUMENTS THAT MAY BE REASONABLY
NECESSARY TO CARRY OUT THE PROVISIONS OF THIS GRANT AGREEMENT, INCLUDING BUT NOT
LIMITED TO ALL ACTS AND DOCUMENTS RELATED TO COMPLIANCE WITH FEDERAL AND/OR
STATE SECURITIES LAWS.


 


18.                                 COUNTERPARTS.  FOR CONVENIENCE, THIS GRANT
AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF IDENTICAL COUNTERPARTS, EACH OF WHICH
SHALL BE DEEMED A COMPLETE ORIGINAL IN ITSELF AND MAY BE INTRODUCED IN EVIDENCE
OR USED FOR ANY OTHER PURPOSES WITHOUT THE PRODUCTION OF ANY OTHER COUNTERPARTS.


 


19.                                 GOVERNING LAW.  THIS GRANT AGREEMENT SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH SECTION 19(H) OF THE PLAN.

 

5

--------------------------------------------------------------------------------


 


20.                                 ENTIRE AGREEMENT.  THIS GRANT AGREEMENT,
TOGETHER WITH THE PLAN, SETS FORTH THE ENTIRE AGREEMENT BETWEEN THE PARTIES WITH
REFERENCE TO THE SUBJECT MATTER HEREOF, AND THERE ARE NO AGREEMENTS,
UNDERSTANDINGS, WARRANTIES, OR REPRESENTATIONS, WRITTEN, EXPRESS, OR IMPLIED,
BETWEEN THEM WITH RESPECT TO THE STOCK UNIT GRANT OTHER THAN AS SET FORTH HEREIN
OR THEREIN, ALL PRIOR AGREEMENTS, PROMISES, REPRESENTATIONS AND UNDERSTANDINGS
RELATIVE THERETO BEING HEREIN MERGED.


 


21.                                 AMENDMENT; WAIVER.  EXCEPT AS SET FORTH IN
SECTION 15, THIS GRANT AGREEMENT MAY BE AMENDED, MODIFIED, SUPERSEDED, CANCELED,
RENEWED OR EXTENDED AND THE TERMS OR COVENANTS HEREOF MAY BE WAIVED ONLY BY A
WRITTEN INSTRUMENT EXECUTED BY THE PARTIES HERETO OR, IN THE CASE OF A WAIVER,
BY THE PARTY WAIVING COMPLIANCE.  ANY SUCH WRITTEN INSTRUMENT MUST BE APPROVED
BY THE COMMITTEE TO BE EFFECTIVE AS AGAINST THE COMPANY.  THE FAILURE OF ANY
PARTY AT ANY TIME OR TIMES TO REQUIRE PERFORMANCE OF ANY PROVISION HEREOF SHALL
IN NO MANNER AFFECT THE RIGHT AT A LATER TIME TO ENFORCE THE SAME.  NO WAIVER BY
ANY PARTY OF THE BREACH OF ANY TERM OR PROVISION CONTAINED IN THIS GRANT
AGREEMENT, WHETHER BY CONDUCT OR OTHERWISE, IN ANY ONE OR MORE INSTANCES, SHALL
BE DEEMED TO BE, OR CONSTRUED AS, A FURTHER OR CONTINUING WAIVER OF ANY SUCH
BREACH, OR A WAIVER OF THE BREACH OF ANY OTHER TERM OR COVENANT CONTAINED IN
THIS GRANT AGREEMENT.


 


22.                                 SEVERABILITY.  ANY PROVISION OF THIS GRANT
AGREEMENT THAT IS PROHIBITED OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO
SUCH JURISDICTION, BE INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR
UNENFORCEABILITY WITHOUT INVALIDATING THE REMAINING PROVISIONS HEREOF, AND ANY
SUCH PROHIBITION OR UNENFORCEABILITY IN ANY JURISDICTION SHALL NOT INVALIDATE OR
RENDER UNENFORCEABLE SUCH PROVISION IN ANY OTHER JURISDICTION.


 

[SIGNATURE PAGE FOLLOWS]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Grant Agreement as of the
date first above written.

 

 

 

INVESTMENT TECHNOLOGY GROUP, INC.

 

 

 

 

 

By:

 

/s/Maureen O’Hara

 

Name:

Maureen O’Hara

 

Title:

Chairman of the Board of Directors

 

 

I hereby accept the Stock Unit Grant described in this Grant Agreement, and I
agree to be bound by the terms of the Plan and this Grant Agreement.  I hereby
further agree that all the decisions and determinations of the Committee shall
be final and binding.

 

 

 

 

/s/Robert C. Gasser

 

 

 Robert C. Gasser

 

7

--------------------------------------------------------------------------------


 

Exhibit A

 

Performance Objectives and Vesting and Distribution Schedule for the Stock Unit
Grant

 

The Committee has set Performance Objectives (as defined in the Company’s
Amended and Restated Pay-for-Performance Incentive Plan (the
“Pay-for-Performance Plan”)) for the period January 1, 2008 through December 31,
2008 which will result, if achieved, in the creation of an incentive pool, up to
35% of which will be allocated by the Committee to the Employee.  The Employee’s
share of the pool (not in excess of the first $925,000), as determined and
awarded to the Employee by the Committee, shall be allocated to determine the
number of Stock Units earned by the Employee based on the amount of the pool
awarded to the Employee divided by the closing price of a share of Company Stock
on the Date of Grant.  The Employee’s Stock Units, so earned, shall vest and be
distributed as follows:

 

Vesting and Distribution Date

 

Percentage of Award that Shall Vest

 

January 31, 2009

 

33 1/3

%

January 1, 2010

 

33 1/3

%

January 1, 2011

 

33 1/3

%

 

To the extent the Employee’s share of the pool, as determined and awarded to the
Employee by the Committee, is less than $925,000, all or a part of this Stock
Unit Grant shall be forfeited, as determined by the Committee.  If a part of the
Stock Unit Grant is forfeited, the Stock Unit Grant shall terminate as to the
forfeited Stock Units, no distribution shall be made with respect to the
forfeited Stock Units and the Employee shall have no further rights with respect
thereto.  The remaining part shall vest and be distributed according to the
schedule above.  If all of the Stock Unit Grant is forfeited, the Stock Unit
Grant shall terminate in its entirety, no distribution shall be made hereunder
and the Employee shall have no further rights with respect hereto.

 

8

--------------------------------------------------------------------------------